         Case 1:20-cv-00470-RB-KRS Document 8 Filed 04/16/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


JOSEPH R. CHAVEZ,

       Plaintiff,

v.                                                                     No. 20-cv-470 RB-KRS

NEW MEXICO DEPARTMENT OF CORRECTIONS, et al.,

       Defendants.


                           MEMORANDUM OPINION AND ORDER


       This matter is before the Court on Plaintiff Joseph Chavez’s Complaint for Armed Assault

and Battery. (Doc. 1-1.) Mr. Chavez is incarcerated and appears pro se. He alleges three officers

at the Lea County Correctional Facility (LCCF) beat and sexually assaulted him in his cell. The

Complaint raises claims under the New Mexico Tort Claims Act (NMTCA), the Prison Rape

Elimination Act (PREA), and for “inhumane” prison conditions. Although the PREA does not

create a private right of action, the Court liberally construes these allegations to raise a federal

claim for cruel and unusual punishment under the Eighth Amendment and 42 U.S.C. § 1983. See

Haffner v. Geary Cty. Sheriff’s Dept, No. 18-3247-SAC, 2019 WL 1367662, at *4 (D. Kan. Mar.

26, 2019) (collecting cases for the proposition that § 1983, not PREA, is the federal remedy for

prison assault); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (liberal construction of pro

se pleadings requires the Court to overlook the “failure to cite proper legal authority, . . . confusion

of various legal theories, or . . . unfamiliarity with pleading requirements”).
        Case 1:20-cv-00470-RB-KRS Document 8 Filed 04/16/21 Page 2 of 5



       Having reviewed the matter sua sponte under 28 U.S.C. § 1915A, the Court concludes all

claims against LCCF Officers Mendoza, Fuentes, and Martinez survive initial review. This includes

state tort claims and federal § 1983 claims. As to the remaining Defendants, the Court must

distinguish between state tort claims and federal constitutional claims. The Complaint also names

the New Mexico Department of Corrections (NMDOC); the State of New Mexico; Secretary of

Corrections Alisha Tafoya-Lucero; GEO Group; LCCF; Former LCCF Warden Smith; and current

LCCF Warden Santisteven. (Doc. 1-1 at 1.) It appears LCCF is a private prison operated by GEO

Group. See Lea County Correctional Facility, https://cd.nm.gov/divisions/adult-prison/nmcd-

prison-facilities/lea-county-correctional-facility/ (last visited Apr. 1, 2021). With respect to the

state tort claims, the New Mexico Supreme Court holds that a private prison, its operator, and its

wardens can be vicariously liable for a sexual assault by guards. See Spurlock v. Townes, 368 P.3d

1213, 1216 (N.M. 2016). Any state tort claims against LCCF, GEO Group, and the Wardens

therefore survive initial review.

       The tort claims against NMDOC, the State of New Mexico, and the Secretary of Corrections

must be asserted under the New Mexico Tort Claims Act N.M. Stat. Ann. §§ 41-4-1–30 (TCA),

which waives sovereign immunity for certain tort claims against the government and its officials.

Attacks on inmates are analyzed under § 41-4-6. See Callaway v. N.M. Dep’t of Corr., 875 P.2d

393 (N.M. App. 1994); Archibeque v. Moya, 866 P.2d 344, 346 (N.M. 1993). For a waiver of

immunity to occur under § 41-4-6, a defendant’s “negligent ‘operation or maintenance’ must create

a dangerous condition that threatens the general public or a class of users” on the property in

question. Upton v. Clovis Mun. Sch. Dist., 141 P.3d 1259, 1261 (N.M. 2006). The New Mexico

Court of Appeals has found a waiver of immunity, for example, where the prison allowed known,


                                                 2
          Case 1:20-cv-00470-RB-KRS Document 8 Filed 04/16/21 Page 3 of 5



violent gang members to roam the general population. See Callaway, 875 P.2d at 393–95.

Plaintiff’s allegation that a group of guards raped him is sufficient to require a response from the

NMDOC, the State of New Mexico, and the Secretary of Corrections.

         As to any § 1983 claims against the non-officer Defendants (NMDOC; the State of New

Mexico; Secretary of Corrections Alisha Tafoya-Lucero; GEO Group; LCCF; Former LCCF

Warden Smith; and current LCCF Warden Santisteven), the Complaint fails to survive initial

review. The State of New Mexico is not a “person” within the meaning of 42 U.S.C. § 1983 and,

therefore, cannot be sued for damages. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 63–64

(1989). The same rule applies to LCCF, NMDOC, and the Secretary of Corrections. Id.; Buchanan

v. Oklahoma, 398 F. App’x 339, 342 (10th Cir. 2010) (“State-operated detention facilities . . . are

not ‘persons’ . . . under § 1983”); Blackburn v. Dep’t of Corr., 172 F.3d 62, 63 (10th Cir. 1999)

(NMDOC); Wood v. Milyard, 414 F. App’x 103, 105 (10th Cir. 2011) (Secretary of Corrections). 1

Prison wardens and private entities can be liable under § 1983, but only if they “had an

‘official . . . policy of some nature . . . that was the direct cause or moving force behind the

constitutional violations.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216 (10th Cir. 2003)

(addressing entities); see also Brown v. Montoya, 662 F.3d 1152, 1164–65 (10th Cir. 2011)

(applying the rule to prison supervisors). Plaintiff has not alleged GEO or any Warden adopted a

policy that caused the attack. Accordingly, any § 1983 claims are dismissed as to NMDOC; the

State of New Mexico; Secretary of Corrections Alisha Tafoya-Lucero; GEO Group; LCCF; Former

LCCF Warden Smith; and current LCCF Warden Santisteven, but the Court will grant leave to


1
 Wood notes that “sovereign immunity . . . extends to state officials sued in their official capacities.” 414 F. App’x at
105. The Court discerns that Mr. Chavez sues the Secretary of Corrections in her official capacity, in an effort to
recover from NMDOC.

                                                            3
         Case 1:20-cv-00470-RB-KRS Document 8 Filed 04/16/21 Page 4 of 5



amend those § 1983 claims within 30 days of entry of this Order.

        Yenson, Allen & Wosick, P.C. (Counsel) entered an appearance on behalf of GEO Group,

Warden Santistevan, Officer Mendoza, and Officer Martinez (hereinafter, the “Counseled

Defendants”). The Court will direct the Counseled Defendants to answer the Complaint, as set forth

above. With respect to the tort claims against the remaining Defendants, Plaintiff must provide an

address for service of process within 30 days of entry of this Order. See Washington v. Correia,

546 F. App’x 786, 789 (10th Cir. 2013) (“[T]he onus [is] squarely on plaintiffs to track down the

whereabouts of defendants—rather than obliging courts to assist in this endeavor—even when the

plaintiffs are in prison.”).

        IT IS ORDERED that within 30 days of entry of his Order, Counsel shall file an answer

on behalf of GEO Group, Warden Santistevan, Officer Mendoza, and Officer Martinez. The answer

shall address all state and federal claims against Mendoza and Martinez and all state tort claims

against GEO Group and Santistevan.

        IT IS FURTHER ORDERED that within 30 days of entry of his Order, Mr. Chavez shall

provide an address for service on Defendants New Mexico Department of Corrections; the State of

New Mexico; Secretary of Corrections Alisha Tafoya-Lucero; LCCF; Officer Fuentes; and Former

LCCF Warden Smith. If Mr. Chavez fails to timely provide an address for any Defendant, the Court

will dismiss his claims against the Defendant(s) without further notice.

        IT IS FINALLY ORDERED that all federal § 1983 claims against NMDOC; the State of

New Mexico; Secretary of Corrections Alisha Tafoya-Lucero; GEO Group; LCCF; former LCCF

Warden Smith; and current LCCF Warden Santisteven are DISMISSED without prejudice; and

Mr. Chavez may file a supplemental pleading raising amended § 1983 claims against those


                                                 4
        Case 1:20-cv-00470-RB-KRS Document 8 Filed 04/16/21 Page 5 of 5



Defendants within 30 days of entry of this Order. If Mr. Chavez declines to file a supplemental

pleading, all federal claims against those Defendants will be dismissed with prejudice.



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                5
